Mr. JUSTICE GEORGE J. MORAN, dissenting: Since the trial court retained jurisdiction of this case until further order of the court, this was an interlocutory order, which could be appealed from only by compliance with Supreme Court Rule 307 (Ill. Rev. Stat. 1975, ch. 110A, par. 307). No attempt was made to comply with this rule. On April 16, 1975, the trial court found that its order of December 10, 1974, was a final appealable order. Inclusion of Supreme Court Rule 304 (Ill. Rev. Stat. 1975, ch. 110A, par. 304) special finding cannot confer jurisdiction if the trial court order is in fact not final. Crane Paper Stock Co. v. Chicago & Northwestern Ry. Co., 63 Ill. 2d 61. We should have dismissed this appeal on our own motion because we have no jurisdiction to review it.